DETAILED ACTION
Pending Claims
Claims 1-9 and 14-24 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17-20 are objected to because of the following informalities: in claim 17 “The semiconductor device” should be replaced with: A semiconductor device.  Claims 18-20 are objected to because they are dependent from claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 20, claim 18 specifies that the engineering plastic is a super engineering plastic.  Turning to the specification (see paragraph 0049), Applicant states the following:
“As EP, super engineering plastics are preferable. Here, super engineering plastics (hereinafter referred to as super EP) refers to EP having a tensile strength of 4922 MPa or more and a flexural modulus of 2.5 GPa or more even when exposed to an environment of 150oC for 100 hours. Examples of super EP include amorphous polyarylate, polysulfone, polyethersulfone, polyphenylene sulfide, polyether ether ketone, polyimide (PI), polyetherimide, polyamideimide (PAI), fluororesin, and liquid crystal polymer (LCP).”

liquid crystal polymers, polycarbonates, polyimides, polyamides, polyamideimides, polyetherimides, and epoxy resins.  In light of the specification, it appears that claim 20 improperly broadens the scope of claim 18 to include materials that are not considered “super engineering plastics” (polycarbonates, polyamides, and epoxy resins).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1).
Regarding claims 1, 2, 6, 9, 14, and 17-20, Sato et al. disclose: (1) a resin composition (paragraph 0004) comprising:
(A) an epoxy resin (paragraphs 0005-0006);
(B) a thiol compound (paragraphs 0007-0010); and
(C) a latent curing accelerator (paragraphs 0011-0013);
(9) a semiconductor device comprising a cured product of the resin composition (paragraphs 0017-0019);
(6) an adhesive comprising the resin composition (paragraphs 0017-0019); 
(14) a semiconductor device comprising a cured product of the adhesive (paragraphs 0017-0019);
(17) a semiconductor device comprising at least two adherends (paragraphs 0017-0018) formed of at least one material selected from the group consisting of engineering plastics, ceramics, and metals (paragraph 0018: see ceramic, polyimide, polycarbonate, epoxy), the adherends being bonded with the cured product of the adhesive (paragraph 0018); (18) wherein the engineering plastic is a super engineering plastic (paragraph 0018: see polyimide); and (19 & 20) wherein the engineering plastic is at least one selected from the group consisting of liquid crystal polymers, polycarbonates, polyimides, polyamides, polyamideimides, polyetherimides, and epoxy resins (paragraph 0018: see polyimide, polycarbonate, epoxy).
Sato et al. fail to explicitly disclose the instantly claimed combination of: (1) (B) a thiol compound represented by the following general formula (1)

    PNG
    media_image1.png
    156
    306
    media_image1.png
    Greyscale

(wherein R1, R2, R3 and R4 are each independently hydrogen or CnH2nSH (wherein n is 2 to 6), at least one of R1, R2, R3 and R4 is CnH2nSH (wherein n is 2 to 6)); and (b) a polyfunctional thiol compound other than the component (B); (2) wherein component (b) is a thiol compound having no ester bond.  Rather, they disclose that their thiol compound “is not particularly limited as long structures IV, V, VI, VII).  In light of this, Matson demonstrates that the instantly claimed thiol compound (B) (see paragraphs 0004, 0043-0052, 0109-0111 & 0130-0135) is recognized in the art as a suitable thiol compound for curable epoxy-based formulations, including adhesives (see paragraph 0096).  Furthermore, Matson demonstrates that the instantly claimed compound (B) can be used in concert with another thiol compound having no ester bond (b) (see paragraphs 0004, 0043-0052, 0109-0111 & 0130-0135).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Sato et al. with the instantly claimed thiol compounds (B) and (b) because: (a) Sato et al. disclose that their thiol compound “is not particularly limited as long as it is a compound having two or more mercapto groups in the molecule;” (b) the thiol component of Sato et al. embraces combinations of thiol compounds, including thiols having no ester bond; (c) Matson demonstrates that the instantly claimed thiol compound (B) is recognized in the art as a suitable thiol compound for curable epoxy-based formulations, including adhesives; (d) Matson further demonstrates that the instantly claimed compound (B) can be used in concert with another thiol compound having no ester bond (b); and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 4, the combined teachings of Sato et al. and Matson are as set forth above and incorporated herein.  They fail to explicitly disclose: (4) wherein an amount of (B) is 5 to 80 parts by mass based on 100 parts by mass of total amount of the thiol compounds as component (B) and component (b) (note: this embraces an equal mass parts blend of 50 mass parts of (B) and 50 mass parts of (b)).  Rather, the supporting teaching of Matson disclose that the thiol component has an average thiol sulfur to sulfide sulfur molar ratio of from 2:1 to 1000:1, from 2:1 to 100:1, or from 3:1 to 50:1 (see paragraphs 0130 & 0132).  An equal mass parts blend of the compounds in paragraph 0130 of Matson would contain approximately 2 of the compounds corresponding to (B) (6 thiol sulfurs) and 1 of the compound corresponding to (b) (4 thiol sulfurs and 1 sulfide sulfur) and would have a thiol sulfur to sulfide sulfur ratio of 10:1.  Accordingly, the supporting teachings of Matson embrace relative amounts satisfying the instantly claimed mass ratio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Sato et al. and Matson with the instantly claimed amounts of (B) and (b) because: (a) the instantly claimed amounts embrace an equal mass parts blend of 50 mass parts of (B) and 50 mass parts of (b); (b) the supporting teaching of Matson disclose that the thiol component has an average thiol sulfur to sulfide sulfur molar ratio of from 2:1 to 1000:1, from 2:1 to 100:1, or from 3:1 to 50:1; (c) an equal mass parts blend of the compounds in paragraph 0130 of Matson would contain approximately 2 of the compounds corresponding to (B) (6 thiol sulfurs) and 1 of the compound corresponding to (b) (4 thiol sulfurs and 1 sulfide sulfur); and (d) an equal mass parts blend of the compounds in paragraph 0130 of Matson would have a thiol sulfur to sulfide sulfur ratio of 10:1.
Regarding claim 5, the combined teachings of Sato et al. and Matson are as set forth above and incorporated herein.  They fail to explicitly disclose a composition: (5) which is (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings to Sato et al. and Matson to obviously embrace embodiments capable of curing under the instantly claimed conditions because the composition resulting from the combined teachings of Sato et al. and Matson obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claims 7 and 15, the combined teachings of Sato et al. and Matson are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose: (15) a semiconductor device comprising a cured product of the resin composition (see paragraphs 0017-0019).  They fail to explicitly disclose: (7 & 15) a sealing material comprising the resin composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the cured composition resulting from the combined teachings of Sato et al. ad Matson appears to be capable of functioning as a sealing material because the cured composition resulting from the combined teachings of Sato et al. ad Matson obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claims 8 and 16, the combined teachings of Sato et al. and Matson are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose: (16) a semiconductor device comprising a cured product of the resin composition (see paragraphs 0017-0019).  They fail to explicitly disclose: (8 & 16) a dam agent comprising the resin composition.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the cured composition resulting from the combined teachings of Sato et al. ad Matson appears to be capable of functioning as a dam agent because the cured composition resulting from the combined teachings of Sato et al. ad Matson obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Claims 3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 10-298526 A) in view of Matson (US 2014/0131618 A1) and Iwaya et al. (WO 2015/141347 A1).  
Note: equivalent publication US 2017/0073459 A1 is being used as a translation document for Iwaya et al.  Accordingly, all citations of Iwaya et al. are directed to the equivalent US publication.
Regarding claim 3, the combined teachings of Sato et al. and Matson are as set for the above and incorporated herein.  They fail to disclose: (3) a thiol-substituted glycoluril derivative as (b).  As discussed above, Sato et al. disclose that their thiol compound “is not particularly limited as long as it is a compound having two or more mercapto groups in the molecule” (see structures IV, V, VI, VII).  In light of this, Iwaya et al. demonstrate that the instantly claimed thiol compound (b) (see Abstract; paragraphs 0020-0025) is recognized in the art as a suitable thiol compound (having no ester bond) for curable epoxy-based formulations, including adhesives (see Abstract; paragraphs 0001 & 0058-0059).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Sato et al. and Matson with the instantly claimed thiol compound (b) because: (a) Sato et al. disclose that their thiol compound “is not particularly limited as long as it is a compound having two or more mercapto groups in the molecule;” (b) the thiol component of Sato et al. embraces combinations of thiol compounds, including thiols having no ester bond; (c) Iwaya et al. demonstrate that the instantly claimed thiol compound (b) is recognized in the art as a suitable thiol compound (having no ester bond) for curable epoxy-based formulations, including adhesives; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 21-24, the combined teachings of Sato et al. and Matson are as set forth above and incorporated herein.  The primary teachings of Sato et al. disclose a semiconductor device including their epoxy-based composition (see paragraphs 0017-0019).  However, they fail to explicitly disclose: (21 -24) an image sensor module comprising the semiconductor device.
The teachings of Iwaya et al. are set forth above and incorporated herein.  Iwaya et al. disclose a similar epoxy-based composition formulated with a thiol component and a curing prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition resulting from the combined teachings of Sato et al. and Matson in the instantly claimed image sensor module (comprising a semiconductor device) because: (a) the primary teaching of Sato et al. disclose a semiconductor device including their epoxy-based composition; (b) Iwaya et al. disclose a similar epoxy-based composition formulated with a thiol component and a curing accelerator; (c) similar to Sato et al., Iwaya et al. disclose that their composition is suitable for use as an adhesive, including in semiconductor applications; (d) Iwaya et al. demonstrate that this type of epoxy-based formulation is also recognized in the art as suitable for use in image sensor modules; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 9, 2021